Citation Nr: 0104250	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-03 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to August 13, 1992, 
for the assignment of a 100 percent disability rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from June 1967 to June 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO established an effective date of August 13, 1992, for 
the grant of the 100 percent disability rating.  The 
appellant perfected an appeal of the denial of an effective 
date prior to August 13, 1992.

The Board notes that in a January 1994 rating decision the RO 
denied entitlement to a disability rating in excess of 
50 percent for schizophrenia, including the denial of a total 
disability rating based on individual unemployability.  
38 C.F.R. § 4.16 (2000).  The veteran perfected an appeal of 
that decision.  In a November 1995 rating decision the RO 
assigned a 100 percent schedular rating for schizophrenia, 
and notified the veteran that the grant of the 100 percent 
rating constituted a full grant of the benefit sought on 
appeal.  Because the RO assigned the maximum rating available 
for schizophrenia, the Board finds that the issue of 
entitlement to an increased rating for schizophrenia is no 
longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (a notice of disagreement ceases to be valid if the RO 
grants the benefit sought on appeal).

In an October 1996 decision the RO Committee on Waivers and 
Compromises (Committee) denied waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$5282.00.  The appellant timely filed a notice of 
disagreement with that determination.  In a December 1996 
decision the Committee granted waiver of recovery of the 
$5282.00 overpayment.  Therefore, that issue is no longer in 
contention.  Hamilton, 4 Vet. App. at 528.



FINDINGS OF FACT

1.  In December 1987 and October 1991 decisions the Board 
denied entitlement to a disability rating in excess of 
50 percent for schizophrenia, and those decisions are final.

2.  Following the October 1991 decision the veteran did not 
again claim entitlement to an increased rating until August 
13, 1992.

3.  The medical evidence indicates that the criteria for a 
total disability rating for schizophrenia were met prior to 
August 1991.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to August 13, 
1991, for the assignment of the 100 percent disability rating 
for schizophrenia is not shown as a matter of law.  38 U.S.C. 
§ 4004(b) (1982), 38 U.S.C.A. §§ 5110(a) and (b), 7104 (West 
1991); 38 C.F.R. §§ 3.400(o), 20.1100 (2000).

2.  The criteria for an effective date from August 13, 1991, 
to August 13, 1992, for the assignment of the 100 percent 
disability rating for schizophrenia are not met.  38 U.S.C.A. 
§§ 1155, 5110(a) and (b) (West 1991); 38 C.F.R. §§ 4.16, 
4.132, Diagnostic Code 9204 (1991); 38 C.F.R. §§ 3.400(o), 
4.1 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO granted service connection for schizophrenia in a July 
1970 rating decision and assigned a 30 percent rating.  On 
numerous occasions since July 1970 the veteran has claimed 
entitlement to a higher disability rating, including 
temporary total disability ratings due to hospitalization for 
the service-connected psychiatric disorder.  The disability 
has been rated as at least 30 percent disabling since July 
1970.

In September 1981 the veteran claimed entitlement to a 
disability rating in excess of 30 percent for the psychiatric 
disorder.  In January and February 1982 rating decisions the 
RO granted entitlement to a temporary total disability rating 
based on a hospitalization from November 16, 1981, to 
February 1, 1982, and reinstated the 30 percent rating 
effective February 1, 1982.  38 C.F.R. § 4.29.  The veteran 
submitted a notice of disagreement with the reinstatement of 
the 30 percent rating, which was dated March 26, 1982.  
Following the issuance of a statement of the case the veteran 
perfected an appeal of the denial of a higher disability 
rating for schizophrenia.

In a February 1984 rating decision the RO increased the 
rating for schizophrenia from 30 to 50 percent, and 
apparently determined that the grant of the higher rating 
constituted a grant of the benefit sought on appeal.  In a 
January 1986 rating decision the RO denied entitlement to a 
rating in excess of 50 percent, and the veteran then 
perfected an appeal of the January 1986 decision.  In a 
December 1987 decision the Board denied entitlement to a 
disability rating in excess of 50 percent for schizophrenia, 
and that decision is final.  38 U.S.C. § 4004(b) (1982).

In January 1988 the veteran again claimed entitlement to an 
increased rating, and in an August 1988 rating decision the 
RO denied entitlement to a rating in excess of 50 percent.  
The veteran perfected an appeal of that decision, and in an 
October 1991 decision the Board again denied entitlement to a 
disability rating in excess of 50 percent.  In making that 
determination the Board relied on VA treatment records for 
1988-1990, the reports of VA examinations in June 1988 and 
October 1990, and the veteran's hearing testimony.  That 
evidence included testimony to the effect that the veteran 
had been unemployed since March 1990 due to his psychiatric 
symptoms.  The veteran was notified of the October 1991 Board 
decision.  As he did not appeal, the October 1991 Board 
decision is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100.

In a statement received at the RO on August 13, 1992, the 
veteran again claimed entitlement to an increased rating, 
including entitlement to a total rating based on individual 
unemployability.  The RO obtained the veteran's VA treatment 
records, which show that he received psychiatric treatment in 
October 1991 and July 1992.  The RO also obtained the 
documents pertaining to the veteran's claim for disability 
benefits from the Social Security Administration, and the 
medical evidence relied upon in adjudicating that claim.

In August 1993 the RO received a September 1991 medical 
report by Ramon O. Fortuno, M.D., which indicates that report 
was provided at the request of an Administrative Law Judge in 
conjunction with the veteran's claim for Social Security 
disability benefits.  Based on review of VA treatment records 
for 1989-1990, Dr. Fortuno found that during an exacerbation 
the veteran's psychiatric disability was severe and met the 
criteria for Social Security disability benefits.  He also 
found that the evidence did not show any deterioration in the 
veteran's functioning at work (the veteran had been 
unemployed since March 1990), and that when his symptoms were 
in remission there was no significant limitation of 
concentration.  He also noted that the veteran was taking 
various medications that would impair his ability to use 
machines and automobiles.  The medical report, as opposed to 
the VA treatment records referenced in the report, does not 
document the occurrence of any psychotic manifestations of 
the psychiatric disorder.

An October 1991 VA treatment record indicates that on 
examination the veteran was cooperative, spontaneous, 
coherent, and relevant, with no suicidal or homicidal 
thoughts.  The treating physician found no evidence of 
delusions of grandeur or persecution and no ideas of 
reference.  The veteran's mood was depressed, but no 
hallucinations were shown.  The physician stated that the 
veteran was experiencing severe economic stress, and noted 
that he was trying to establish entitlement to Social 
Security disability benefits.  The veteran also complained of 
insomnia, and his medication was adjusted.  

A July 1992 VA treatment record shows that the veteran was 
cooperative and spontaneous.  He appeared to be anxious, with 
an irritable affect.  He was not suicidal or homicidal and 
there was no evidence of delusions or hallucinations.  The 
physician found that his primary concern was his economic 
situation, including the status of his VA compensation.  The 
physician also found that the veteran had been feeling 
anxious, which had been getting worse in the previous months 
pending resolution of his VA claim, and that he had not been 
taking his medication as prescribed.  The physician noted 
that the veteran was receiving Social Security disability 
benefits.  

The documents received from the Social Security 
Administration indicate that an Administrative Law Judge of 
that agency found that the veteran was unable to perform 
substantially gainful activity due to his psychiatric 
impairment effective in March 1990.  That determination was 
made in October 1991, and the evidence was received at the RO 
in January 1994.

There is no other medical evidence of record pertaining to 
the status of the veteran's disability from August 1991 
through August 1992.  None of the evidence referenced above 
was considered by the Board in denying entitlement to a 
disability rating in excess of 50 percent in October 1991.

In his June 1997 notice of disagreement the appellant 
asserted that the veteran is entitled to an effective date of 
March 26, 1982, for the assignment of the total disability 
rating.  The basis of his contention is that the veteran has 
been totally disabled since March 1982.

Analysis

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C. § 7104; 38 C.F.R. 
§ 20.1100.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Based on the Rating Schedule applicable to psychiatric 
impairments in 1991, a 100 percent rating applied for active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  A 70 percent rating applied if 
the disorder was manifested by lesser symptomatology such as 
to produce severe impairment of social and industrial 
adaptability.  The disorder was rated as 50 percent disabling 
if manifested by considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic code 
9204 (1991).  If the veteran's only compensable service-
connected disorder was a mental disorder that was assigned a 
70 percent evaluation, and the mental disorder precluded the 
veteran from securing or following a substantially-gainful 
occupation, the mental disorder was assigned a 100 percent 
schedular evaluation under the appropriate diagnostic code.  
38 C.F.R. § 4.16(c) (1992).

The appellant contends that the veteran is entitled to an 
effective date in March 1982 for the assignment of the total 
disability rating on the basis that the veteran has been 
totally disabled since he submitted his notice of 
disagreement in March 1982.  In the December 1987 decision, 
however, the Board found that the criteria for a disability 
rating in excess of 50 percent were not met.  That 
determination was based on the March 1982 notice of 
disagreement, and the medical evidence submitted in support 
of that claim.  In the October 1991 decision the Board again 
determined that the criteria for a disability rating in 
excess of 50 percent were not met.  That determination was a 
result of the January 1988 claim for an increased rating, and 
the evidence submitted in support of that claim.  The 
December 1987 and October 1991 Board decisions are final, and 
entitlement to an effective date based on a claim filed prior 
to October 1991 is precluded as a matter of law.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  Although an effective date 
based on a claim filed prior to October 1991 might be found 
if the December 1987 or October 1991 Board decision was found 
to have been clearly and unmistakably erroneous, the 
appellant has not presented such a claim to the Board.  
38 U.S.C.A. § 7111 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 20.1400 (2000).

The veteran again claimed entitlement to an increased rating, 
including a total disability rating, on August 13, 1992.  The 
RO has established August 13, 1992, as the effective date for 
the total disability rating.  If the medical evidence shows, 
however, that an increase in disability occurred within the 
one-year period preceding the August 1992 claim, the veteran 
may be entitled to an effective date within that one-year 
period.  38 C.F.R. § 3.400(o).  

The VA treatment records in October 1991 and July 1992 do not 
indicate that the veteran was demonstrating any active 
psychotic manifestations, or that his psychiatric disability 
was more severe than that contemplated in the 50 percent 
rating then in effect.  Dr. Fortuno found in September 1991 
that the veteran was severely disabled due to his psychiatric 
symptoms.  A 70 percent disability rating was applicable if 
the psychiatric disorder was manifested by severe impairment 
of social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9204.  In addition, the evidence shows that 
the veteran has been unemployed since March 1990, and the 
Social Security Administration determined that he was 
unemployable due to his psychiatric impairment.  There is no 
medical evidence of record indicating that his 
unemployability was due to any other cause.  The evidence 
indicates, therefore, that the criteria for a 70 percent 
evaluation were met, and that the psychiatric symptoms 
precluded the veteran from securing or following a 
substantially-gainful occupation.  Accordingly, he was 
entitled to a 100 percent schedular disability rating.  
38 C.F.R. § 4.16(c).

Dr. Fortuno's opinion, which was a basis for the award of 
Social Security disability benefits, was based on VA 
treatment records dated in 1989 and 1990, primarily a 1990 
hospital summary.  The physician did not conduct an 
independent examination of the veteran in September 1991, and 
there is no indication that he considered any medical 
evidence documented in August 1991 or later.  Therefore, 
based on review of all the evidence of record, the Board 
finds that the increase in disability occurred prior to 
August 1991.  Hazan, 10 Vet. App. at 511 (in determining the 
appropriate effective date the Board must consider all the 
evidence of record, including evidence that precedes a final 
Board decision).  Because the increase in disability occurred 
more than one year prior to the August 1992 claim for an 
increased rating, the effective date for the total rating is 
limited to the date of the claim, that being August 13, 1992.  
Harper, 10 Vet. App. at 125.  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish an effective date prior to August 13, 
1992, for the assignment of the 100 percent disability 
rating.


ORDER

The appeal to establish entitlement to an effective date 
prior to August 13, 1992, for the assignment of the 
100 percent disability rating for schizophrenia is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 


